Case 19-40883   Doc 1313   Filed 07/09/19 Entered 07/09/19 16:04:59   Main Document
                                        Pg 1 of 4
Case 19-40883   Doc 1313   Filed 07/09/19 Entered 07/09/19 16:04:59   Main Document
                                        Pg 2 of 4
Case 19-40883         Doc 1313   Filed 07/09/19 Entered 07/09/19 16:04:59   Main Document
                                              Pg 3 of 4




       July 9, 2019
Case 19-40883   Doc 1313   Filed 07/09/19 Entered 07/09/19 16:04:59   Main Document
                                        Pg 4 of 4




                                           /s/ Matthew S. Layfield
